Name: COMMISSION REGULATION (EC) No 21/96 of 8 January 1996 on the issuing of export licences for fruit and vegetables with advance fixing of the refund
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy
 Date Published: nan

 9 . 1 . 96 EN Official Journal of the European Communities No L 6/7 COMMISSION REGULATION (EC) No 21/96 of 8 January 1996 on the issuing of export licences for fruit and vegetables with advance fixing of the refund Whereas a reducing factor should, accordingly, be applied to the quantities of tomatoes, shelled almonds, oranges, lemons and apples applied for on 3 January 1996, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1955 on implementing rules for export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 2702/95 (2), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1489/95 (3), as last amended by Regulation (EC) No 3019/95 (4), specifies the quantities which may be covered by applications submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid ; Whereas Article 4 of Regulation (EC) No 1488/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted ; Whereas, in view of the information available to the Commission as of today, the quantities of 1 397 tonnes of tomatoes 136 tonnes of shelled almonds, 61 766 tonnes of oranges, 18 080 tonnes of lemons and 7 531 tonnes of apples in Annex I to Regulation (EC) No 1489/95, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1488/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted since 3 December 1996 ; Article 1 Export licences with advance fixing of the refund for tomatoes, shelled almonds, oranges, lemons and apples for which applications are submitted on 3 January 1996 pursuant to Article 1 of Regulation (EC) No 1489/95 shall be issued for 1,91 % , 75,42 %, 0,85 %, 1,33 % and 1 ,09 % respectively of the quantities applied for tomatoes, shelled almonds, oranges, lemons and apples. Applications for export licences with advance fixing of the refund for the above products submitted after 3 January 1996 and before 23 February 1996 shall be rejected . Article 2 This Regulation shall enter into force on 9 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 January 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29 . 6 . 1995, p. 68 . I1) OJ No L 280, 23 . 11 . 1995, p. 30 . (3) OJ No L 145, 29 . 6. 1995, p. 75. (4) OJ No L 314, 28 . 12. 1995, p. 65.